Title: Benjamin Harrison to Virginia Delegates, 7 December 1782
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen
In Council 7th. Decem: 1782
The financier has been misinform’d, his Agent never made any proposition to me to receive Tobacco on Account of the Continent. I heard that he offer’d to buy a Quantity of the Agent for Commutables and to pay for it in Notes payable four Months after date, which I look’d on as a speculation and therefore discountenanced.
Humanity calls on us to provide for the poor Wretches that are on their Way Home from Captivity (in Detroit) as far as our Circumstances will suffer us to do it. you know them well, and will be better able to judge of the distresses of the poor Creatures than we can at this distance. you are therefore requested to draw on the Treasury for such a Sum as you think absolutely necessary, which the Executive will take care to see paid. If you can get Money for Tobacco on Rappahanock or Potowmack Rivers it will be much more agreeable to us to pay it that Way, than in Cash, but if you must draw for Cash give us as many Days of Grace as you can.
An Account of the Evacuation of Charles Town reach’d us yesterday, if it is true it did not take place till the middle of last Month. I am &c.
B. H.
